Citation Nr: 0014036	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-122 13A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a claim of entitlement to service connection for a 
low back disorder is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.


FINDING OF FACT

There is medical evidence of record suggesting a relationship 
between the appellant's current low back disorder and his 
military service.  Although this claim for service connection 
is plausible, the RO has not obtained sufficient evidence for 
a fair disposition of this claim.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
well grounded, but VA has not satisfied its statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §  5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Board has reviewed all the evidence of record.  The 
appellant's service medical records show that he was 
hospitalized from July 10, to July 26, 1943.  Complaints 
included a low grade backache, which was overshadowed by 
right-sided pain.  On examination, the back was okay in all 
respects.  There was pain at the right erector spine between 
L1 and L5.  The working diagnosis was questionable cord 
trauma or disc.  However, no disease was found.  An x-ray was 
negative except for a Schmorl's node.  The final diagnosis 
was an ill-defined condition of the urinary system manifested 
by right lumbar pain and a tender right kidney.  On discharge 
examination in December 1945, examination of the spine was 
normal.  

Private treatment records of the appellant from Daniel P. 
Dare, M.D. dated from 1995 to 1996 show that he was diagnosed 
as having degenerative arthritis L4-5, L5-S1, with facet 
tenderness and referred pain to the left posterior superior 
iliac spine. 

In November 1997, Leon Lenoir, Jr., M.D. reported that the 
appellant had back problems for many years, the first episode 
of which occurred during active service, with increasing 
amounts of difficulty over the years.  Dr. Lenoir stated that 
the appellant's diagnosis was degenerative arthritis of the 
lumbosacral spine. 

In December 1997, Dan W. Jackson, D.O. reported that the 
appellant had been his patient for several years.  He had 
chronic back pain that required treatment for several years.  
He had severe chronic low back problems. 

Robert A. McGuire, Jr., M.D. also reported in December 1997 
that he had treated the appellant for a degenerative lumbar 
spine condition and sacroiliac dysfunction.

In January 1998, E.H. Winn, Jr., M.D. stated that he had seen 
the appellant from a surgical standpoint since 1960 and that 
the appellant suffered from low back disease throughout this 
period of time.

A review of the claims file indicates that the appellant is a 
physician specializing in obstetrics and gynecology.  In his 
September 1998 substantive appeal, he stated that he had a 
back problem that originated with an injury during active 
service.

Lastly, the appellant testified at a personal hearing on 
November 16, 1998.  He testified that he injured his back 
while in service in 1943, carrying wounded soldiers, and that 
he was hospitalized for back pain.  

The Board finds sufficient evidence that the appellant 
current suffers a low back disorder.  Therefore, the Board 
finds that the first element of a well-grounded claim has 
been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second prong of a well-grounded claim is that of an in-
service disease or injury.  The service medical records show 
that the appellant was hospitalized for low back pain in July 
1943.  A Schmorl's node was shown on x-ray.  Additionally, 
the appellant testified that he injured his back while 
carrying wounded soldiers in 1943.  See 38 U.S.C.A. § 1154(b) 
(West 1991).  The appellant served as a pharmacist's mate and 
his duties included providing first aid.  Accordingly, the 
Board finds that the second element of a well-grounded claim 
has been met.  Id.

The appellant, who is a physician, has also stated that his 
current low back disorder originated with an in-service 
injury.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).

The appellant having presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board concludes that VA has not satisfied its duty to 
assist the appellant in the development of this claim.  The 
record does not contain sufficient evidence to decide this 
claim fairly, as discussed more fully below.  Accordingly, 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a), 
and this claim is REMANDED for the development discussed 
below.


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded, and, to that extent only, the 
appeal is granted. 


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim.  It is necessary to 
obtain a medical opinion as to the etiology of the 
appellant's current low back condition(s).  It is necessary 
that a medical professional review the appellant's claims 
file, including the service medical records, and provide an 
opinion as to the likelihood that any current low back 
disorder is related to the appellant's military service.  A 
medical opinion is needed, since there is not sufficient 
evidence upon which the Board can decide the claim.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. 
Brown, 5 Vet. App. 288, 292 (1993).

There are also potentially relevant medical records that the 
RO did not obtain.  For example, the appellant has reported 
that after his separation from service he was treated for a 
low back disorder by Dr. Charles Mitchell, Dr. Rodney 
Frothingham, Dr. Clay Overton or Oldton, and Dr. McGall or 
McRae.  More complete records from E.H. Winn, Jr., M.D., who 
treated the appellant since 1960, would also be helpful.  It 
further appears that the appellant applied for Social 
Security Administration (SSA) disability benefits.  
Accordingly, the RO should obtain these records on remand.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Accordingly, the claim is REMANDED for the following:

1.  Request that the appellant provide a 
list of those who have treated him for 
any low back disorder since his 
separation from service, and obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims file.  The Board is particularly 
interested in treatment records from Dr. 
Charles Mitchell, Dr. Rodney Frothingham, 
Dr. Clay Overton or Oldton, Dr. McGall or 
McRae, and E.H. Winn, Jr., M.D.  Actual 
records, as opposed to summaries, are 
pertinent. 

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
appellant.  The RO should request from the 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the appellant's claim for 
disability benefits, including any reports 
of subsequent examinations or treatment.  
If these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
pertinent records should be associated 
with the claims folder.

3.  After the above evidence has been 
obtained, schedule the appellant for a VA 
examination with an orthopedic specialist 
to evaluate his low back condition.  It 
is very important that the examiner be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete and detailed 
rationale for all conclusions and 
opinions.

The examiner should perform all necessary 
tests in order to determine the nature 
and etiology of the appellant's current 
low back disorder(s).  Prior to rendering 
the following opinion, the examiner 
should review all the evidence of record.  
The examiner should render an opinion as 
to whether any of the appellant's current 
low back disorder(s) is at least as 
likely as not related to any disease or 
injury incurred during service, including 
the x-ray finding of a Schmorl's node in 
1943 and the carrying of wounded 
soldiers.  What is the significance of 
the x-ray finding of a Schmorl's node?  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

5.  Thereafter, readjudicate the 
appellant's claim for service connection 
for a low back condition with application 
of all appropriate laws and regulations 
and consideration of the additional 
evidence developed upon remand.  If the 
benefit sought on appeal remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purposes of 
this REMAND are to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P. M. DILORENZO
Acting Member, Board of Veterans' Appeals


 

